Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos.333-123524 and 333-197757 on Form S-3 and Registration Statement Nos. 333-104258, 333-123521, 333-165098, 333-165101, 333-54266, 333-64171, 333-64173 and 333-79741 on Form S-8 of our report relating to the consolidated financial statements and financial statement schedule of SurModics, Inc. and subsidiaries dated December 4, 2015, and our report related to the effectiveness of SurModics, Inc.’s and subsidiaries internal control over financial reporting dated December 4, 2015, May 10, 2016 as to the effects of the material weakness described in Management’s Annual Report on Internal Control Over Financial Reporting (Revised), (which report expresses an adverse opinion on the effectiveness of SurModics, Inc.’s internal control over financial reporting because of a material weakness), appearing in this Amendment No.1 to Annual Report on Form 10-K/A of SurModics, Inc. for the year ended September30, 2015. /s/ DELOITTE & TOUCHE LLP Minneapolis, Minnesota
